Citation Nr: 1325540	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, to include as due to claimed herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, to include as due to claimed herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In June 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  A transcript of his testimony is associated with his record in Virtual VA.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides in service.

2.  The Veteran's diabetes mellitus, Type II was not manifested during service or to a compensable degree within the first year after discharge from service, and is not etiologically related to service.

3.  The Veteran's coronary artery disease was not manifested in service and is not etiologically related to service; cardiovascular-renal disease was not manifested to a compensable degree within the first year after discharge from service. 

4.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not due to or aggravated by service, and incurrence during service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Coronary artery disease was not due to or aggravated by service, and incurrence during service of cardiovascular-renal disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for award of a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran in this case was provided complete notice of the elements required to show entitlement to TDIU and also entitlement to service connection, to include the effective-date and disability rating elements, by a letter in December 2007.  The Veteran had ample opportunity to respond prior to issuance of the March 2008 rating decision on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The RO submitted requests to the appropriate agencies in an effort to verify whether the Veteran was exposed to herbicides in service.  As the Veteran is not shown to have been so exposed and given the gap in time between the onset of his symptoms, for which a lay person is not competent, a VA examination was not required to adjudicate this appeal.  

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, explained why the claims had been denied and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The Veteran volunteered his service history (for claimed herbicide exposure) and his treatment history and symptoms since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal

Entitlement to Service Connection

Applicable Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be presumptively granted for diabetes mellitus that becomes manifest within one year of discharge from service, even if not shown during service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be presumptively granted for diabetes mellitus Type II and for ischemic heart disease as secondary to exposure to tactical herbicides in service.  38 C.F.R. §§ 3.307, 3.309(e).  

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Exposure to herbicides may also be presumed if a claimant served during the period between April 1, 1968, and August 31, 1971, in a unit that as determined by the Department of Defense operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

The Veteran does not contend that he served in the Republic of Vietnam.  The Veteran served in the Republic of Korea, but as noted below such service was prior to April 1, 1968 so there is no presumption of service connection for Agent Orange on the Korean DMZ. 

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus

In his claim for service connection, received in August 2007, the Veteran asserted his belief that he had been exposed to Agent Orange/herbicide while serving in the Republic of Korea (ROK).  

The Veteran's Enlisted Qualification Record shows he served in the ROK from March 1966 to June 1967.  Therefore, he manifestly could not have been on the DMZ during the period in which the use of Agent Orange has been conceded (April 1, 1968, through August 31, 1971).  

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee, 34 F.3d 1039, 1042.  The RO accordingly submitted a request through the Personnel Information Exchange System (PIES) for any indication that the Veteran was exposed to herbicides in service.  A PIES response in September 2007 stated there is no indication of record that the Veteran was exposed to herbicides in service.  The RO also performed a search through Defense Personnel Records Information Retrieval System (DPRIS), which revealed that the unit history of the 38th Artillery Brigade (the Veteran's unit in the ROK) did not document the use, storage, spraying of transporting of herbicides.  

The Veteran has vigorously asserted that although he was not assigned to a unit conducting patrols on the DMZ he nonetheless visited the DMZ on occasion in his role as driver and Chaplain's Assistant; to that end he has submitted photographs of himself at a checkpoint on the DMZ; see Veteran's letter dated in December 2012.  He also reported having visited remote areas in the ROK such as HAWK and Nike-Hercules positions that were defoliated with chemicals, and that the Nike-Hercules positions he visited had nuclear warheads; see Veteran's letters dated in March 2009 and April 2013.  

The Board acknowledges that the Veteran has credibly shown that he visited the Korean DMZ in the performance of his duties, and the Board has no reason to doubt he visited HAWK and Nike-Hercules positions as he asserts.  However, the Board finds no reason to conclude that such visits resulted in exposure to tactical herbicides.  The Department of Defense has not documented Agent Orange being used to defoliate any areas in the ROK other than the DMZ during the period specified above, so exposure to Agent Orange in HAWK and Nike-Hercules positions is not demonstrated.  Further, as noted above, a search via DPRIS showed no evidence that the missile sites subordinate to the Veteran's unit were involved in the use of herbicides.

The Veteran has challenged VA to demonstrate what herbicides were used on the DMZ and other sites in the ROK (such as HAWK and Nike-Hercules sites) if not Agent Orange.  The Board observes in response that commercial-grade herbicides have been routinely used by Department of Defense facilities worldwide for many years for the purpose of vegetation control, usually under the supervision of the base engineer; these are not tactical herbicides such as Agent Orange, the use and storage of which was tightly controlled.  Extensive research by the Assistant Secretary of Defense for Health Affairs, in conjunction with the service departments, has not documented use or transportation of tactical herbicides to the ROK prior to April 1, 1968.  The Board concludes that the Veteran may, like every other military service member, have come into occasional contact with commercial-strength herbicides, but there is no indication that he came into contact with Agent Orange in the ROK or elsewhere, nor is there any indication that occasional exposure to commercial-strength herbicides is associated with diabetes mellitus.

As there is no indication that the Veteran was exposed to Agent Orange, the Board finds that presumptive service connection under 38 C.F.R. § 3.309(e) is not for application.

There is no indication in service treatment records (STRs) that the Veteran's diabetes mellitus became manifest during service; during separation examination in April 1967 his endocrine system was noted to be clinically "normal" and his laboratory urinalysis was negative for sugar.  

In a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) the Veteran asserted having been treated for diabetes since June 1988, although he was not certain how long he had been diabetic prior to the diagnosis.  However, June 1988 is more than 20 years after discharge from service, and the Board concludes that presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not for consideration.

The Veteran had a VA diabetes mellitus examination in January 2008, performed by a physician who reviewed the Veteran's VA medical record.  The Veteran reported diabetes had been diagnosed in the mid-1980s, when he was in his 40s.  Following clinical examination the examiner diagnosed diabetes mellitus Type II, insulin-dependent.

The Veteran has asserted that he was exposed to nuclear radiation while visiting Nike-Hercules positions.  However, there is no indication that his occasional visits to Nike-Hercules positions actually exposed him to nuclear radiation.  In any case, diabetes mellitus is not presumptively related to such exposure.

Review of the file shows the Veteran has been competently diagnosed with diabetes mellitus Type II; accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza, 7 Vet. App. 498.

As discussed above, the Board has found no etiological connection between the Veteran's diabetes mellitus and service.  Diabetes mellitus is not shown to have been manifested during service or during the presumptive period, and the Veteran is not shown to have been exposed to herbicides.  There is no medical opinion of record asserting the Veteran's diabetes mellitus is attributable in any way to active service.

The Board notes at this point that diabetes mellitus was diagnosed more than 20 years after the Veteran's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence discussed above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board and his correspondence to VA.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran has offered lay evidence to demonstrate exposure to herbicides and to generally demonstrate an etiological relationship between diabetes mellitus and service.

In regard to exposure to herbicides, the Veteran has asserted his personal belief that he was so exposed, but has not offered any basis for that belief; further, his contention is inconsistent with Department of Defense documentation showing tactical herbicides were not present in the ROK prior to the Veteran's discharge from service.  Further, the cause of diabetes mellitus is a complex medical question that is not within the competence of a layperson.  Kahana, 24 Vet. App. 428.
  
In sum, based on the evidence and analysis above, the Board finds the Veteran's diabetes mellitus Type II is not etiologically related to service, to include claimed herbicide exposure.  Accordingly, the criteria for service connection are not met and the claim must be denied.  

Service Connection for Coronary Artery Disease

In his claim for service connection, received in September 2007, the Veteran asserted his coronary artery disease (CAD) is due to or aggravated by his diabetes mellitus Type II, for which he also seeks service connection.  During the course of the appeal VA added ischemic heart disease, to include CAD, to the list of diseases that are presumptively associated with exposure to Agent Orange under 38 C.F.R. § 3.309(e).

The file contains a November 2007 letter by Dr. Joseph L. Neri, the Veteran's private attending cardiologist, asserting the Veteran had major cardiac risk factors of hyperlipidemia and diabetes mellitus, and that it is "obviously well-established" that diabetes mellitus is a major risk factor for CAD.  The Veteran also had a VA diabetes mellitus examination in January 2008 in which the examiner diagnosed CAD and stated an opinion that CAD was at least as likely as not secondary to the Veteran's diabetes mellitus Type II, based on the chronology of both diseases.  However, the Veteran is not service-connected for diabetes mellitus or for any other disability.  Accordingly, Dr. Neri's letter and the VA examination notwithstanding, the Veteran's theory of entitlement to service connection on a secondary basis is not for consideration.

Turning to entitlement to service connection on a direct basis, STRS show no indication of cardiac disease in service.  There was no treatment in service for cardiac complaints, and his separation physical examination in April 1967 showed clinical evaluation of the heart as "normal."

The Board observes at this point that the Veteran was noted on his entrance into service to have had a history of rheumatic fever in childhood.  The Board has accordingly considered whether Veteran may have had a cardiac disorder that preexisted service and was aggravated during service.  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

However, the presumption of soundness under 38 USCA § 1111 is applicable only when there is a question as to whether a veteran's medical problems that arose during service existed prior to military service.  As noted above, the Veteran had no cardiac symptoms during service and had a normal heart at the time of separation from service.  The Board accordingly finds that the question of aggravation of a preexisting condition is not raised by the evidence of record.

Private (non-VA) treatment records show the Veteran had a myocardial infarction (MI) in July 1998.  He subsequently underwent a coronary artery bypass graft (CABG) in December 1999.  The claims file contains extensive records regarding the Veteran's treatment for diagnosed coronary artery disease (CAD), but nothing therein suggests an etiological relationship between CAD and active service.  As such, entitlement to service connection of a direct basis under the provisions of 38 C.F.R. § 3.304 is not shown.

Further, nothing of record suggests that the Veteran had a cardiovascular-renal disability that became manifest to a compensable degree within the first year after discharge from service, so entitlement to service connection on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a) is not shown.

The Board found in its discussion above that the Veteran is not shown to have been exposed to herbicides in service.  Accordingly, entitlement to presumptive service connection under 38 C.F.R. § 3.309(e) is not shown.

The Veteran submitted a letter dated in March 2009 stated he had visited Nike-Hercules missile sites at which nuclear weapons were stored.  However, there is no indication that his occasional visits to Nike-Hercules positions actually exposed him to nuclear radiation.   The Veteran is not shown to be a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3)(i) and did not participate in a "radiation risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii); CAD is not a radiogenic disease as listed in 38 C.F.R. § 3.309(d)(2) or 38 C.F.R. § 3.311(b)(2).  

Review of the file shows the Veteran to be competently diagnosed with CAD; however, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  In this case there is no medical evidence or opinion of record showing the Veteran to have CAD that was incurred in or otherwise related to service.

The Veteran has asserted in his proffered lay evidence that he does not have a family history of heart disease, thus inferring that his CAD must be related to service.  However, the etiology of a heart condition is a complex medical question that is not within the competence of a layperson.  Kahana, 24 Vet. App. 428.  The Board observes that the Veteran has documented risk factors including nonservice-connected diabetes, hypertension and hyperlipidemia, as well as a past history of smoking.  At any rate, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation; see Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, in the absence of supporting medical opinion the Board has no basis on which to favorably consider the claim.

In sum, based on the evidence and analysis above, the Board finds the Veteran's CAD is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  

Entitlement to TDIU

Applicable Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Evidence and Analysis

In his claim for TDIU, received in September 2007, the Veteran contended he was rendered unemployable by his heart problems, for which he concurrently sought service connection.

The Veteran has no service-connected disabilities.  There is accordingly no basis on which the Board can consider TDIU under 38 C.F.R. § 4.16(a) or on an extraschedular basis under 38 C.F.R. § 4.16(b).  Based on the evidence and analysis above the Board finds the criteria for award of a TDIU are not met.  Accordingly, the claim must be denied.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


